                                                                              Seyfarth Shaw LLP
                                                                               620 Eighth Avenue
                                                                        New York, New York 10018
                                                                                 T (212) 218-5500
                                                                                 F (212) 218-5526

                                                                              jegan@seyfarth.com
                                                                                 T (212) 218-5291

                                                                                www.seyfarth.com



January 2, 2020

VIA ECF

Hon. Edgardo Ramos
United States District Judge
United States District Court for the Southern District of New York
40 Foley Square, Courtroom 619
New York, NY 10007

Re:    Diaz v. Stamps.com Inc., Civil Action No.: 1:19-cv-08268

Dear Judge Ramos:

       This firm represents Defendant Stamps.com Inc. (“Defendant”) in the above-
referenced action. We write, with Plaintiff’s consent, to respectfully request an extension
of the deadline to respond to the Complaint, up to and including February 5, 2020.

       By way of background, the original deadline for Defendant to respond to the
Complaint was September 30, 2019. On September 19, 2019, the Court granted the
parties’ first request for an extension of this deadline. (ECF No. 7.) Defendant then
engaged counsel and the undersigned filed a Notice of Appearance on October 24, 2019.
(ECF No. 8.) On October 25, 2019, the Court granted Defendant’s second request for an
extension of the responsive pleading deadline. (ECF No. 10.) On November 26, 2019,
the Court granted Defendant’s third request for an extension of this deadline. (ECF No.
12.) Pursuant to the Court’s Order, Defendant’s current deadline to respond to the
Complaint is January 6, 2020. (Id.)

       The parties have exchanged several settlement proposals and anticipate having
additional discussions in the immediate near term. Defendant respectfully requests that
the Court extend the responsive pleading deadline by an additional thirty (30) days, to
February 5, 2020, in order to allow the parties to continue to focus their resources and
attention on a potential non-litigated resolution. Recognizing that this would be the fourth
extension of this deadline. Defendant does not anticipate requesting an additional
extension absent extraordinary circumstances.

      The proposed extension would not affect any other scheduled dates. The
undersigned has communicated with counsel for Plaintiff, and Plaintiff consents to this
request. We thank the Court for its time and attention to this matter, and for its
consideration of this application.
              Case 1:19-cv-08268-ER Document 13 Filed 01/02/20 Page 2 of 2
                                                               Hon. Edgardo Ramos
                                                                    January 2, 2020
                                                                            Page 2


Respectfully submitted,

SEYFARTH SHAW LLP


/s/ John W. Egan


John W. Egan


cc:     All counsel of record (via ECF)


   The application is granted. Barring exceptional
   circumstances, further extension requests will
   be denied.




                                  1/2/2020




                    January 2, 2020




60918625v.1
